           Case 1:06-cr-00172-LTS Document 332 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

CRUZ MANUEL RAMOS

                 Plaintiff/Petitioner,

        -v-                                                           No. 06 CR 172-LTS
                                                                      No. 16 CV 4499-LTS

UNITED STATES OF AMERICA,

                 Defendant/Respondent.

-------------------------------------------------------x

                                                     ORDER

                 The resentencing hearing in the above-captioned case is adjourned to December

17, 2020, at 11:30 a.m. in Courtroom 17C, 500 Pearl Street. The parties’ attention is directed to

the attached information regarding Courthouse COVID-19 protocols.


                 SO ORDERED.

Dated: New York, New York
       November 19, 2020



                                                                     /s/ Laura Taylor Swain
                                                                     LAURA TAYLOR SWAIN
                                                                     United States District Judge




RAMOS - ORDER V3                                           VERSION NOVEMBER 19, 2020                1
          Case 1:06-cr-00172-LTS Document 332 Filed 11/19/20 Page 2 of 2




 All members of the public, including attorneys, appearing at a Southern District of New York
 courthouse must complete a questionnaire and have their temperature taken before being allowed
 entry into that courthouse. Please review the current courthouse entry protocols in advance,
 which can be found at https://www.nysd.uscourts.gov/covid-19-coronavirus.
 On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
 following QR code with a mobile device camera to begin the enrollment process. Follow the
 instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
 will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                                https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
